Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 1 of 10 PageID #: 1561




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  JEROME DIETZ                                       §
                                                     §
                 Plaintiff,                          §
                                                     §
  v.                                                 §      CIVIL ACTION NO. 4:18-cv-560
                                                     §
  ZODIAC SEATS US, LLC                               §
                                                     §
                 Defendant.                          §



                                     JOINT PRE-TRIAL ORDER


         This cause came before the court at a pre-trial management conference held on February

  28, 2020, pursuant to Local Rule CV-16 and Rule 16 of the Federal Rules of Civil Procedure.



  A.     COUNSEL FOR PARTIES

         Plaintiff:

         Grace Weatherly (grace@wtwlawfirm.com)
         WOOD WEATHERLY TRIAL LAW
         3541 Teasley Lane, Suite 100
         Denton, Texas 76210
         940-565-6565


         Defendant:

         Paul E. Hash (hashp@jacksonlewis.com)
         Wendy Wilkins (wendy.wilkins@jacksonlewis.com)
         JACKSON LEWIS P.C.
         500 N. Akard, Suite 2500
         Dallas, Texas 75201




  JOINT PRE-TRIAL ORDER                                                          PAGE 1
Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 2 of 10 PageID #: 1562



  B.     STATEMENT OF JURISDICTION

         Jurisdiction in this case is based on Title 28 U.S.C. § 1331 in that the plaintiff brings this

  action under Title 29 U.S.C. § 621, et seq., Age Discrimination in Employment Act. Jurisdiction

  is not disputed.


  C.     NATURE OF ACTION

         Plaintiff brings ADEA and Texas Labor Code claims arising from the termination of his

  employment by Defendant. Plaintiff also alleges retaliation based on his age for Defendant’s

  failure to rehire him. Plaintiff seeks compensatory damages, liquidated damages under federal law

  and punitive damages under state law.



  D.     CONTENTIONS OF THE PARTIES

         Plaintiff:

         Plaintiff began his employment with Defendant in an entry-level position at the age of

  twenty-one; he assumed a supervisor position three years later. Plaintiff contends that over his

  forty-seven years of employment with Defendant, wherein he worked in various roles and

  departments, he received favorable performance reviews, pay increases, and promotions, and that

  he was never disciplined.

         From October 2014, to January 2017, Plaintiff worked as a Fabrication Manager, reporting

  to Dane Coker (“Coker”), Senior Manager in the Fabrication Department. In January 2017,

  Plaintiff was moved from his position as a Fabrication Manager to that of a Production Control

  Manager, a position Plaintiff had twice previously held.

         On April 4, 2017, Defendant terminated Plaintiff as part of a company-wide Reduction in

  Force. In Production Control, Plaintiff, age sixty-nine, and Scoggins, age fifty-nine, were selected


  JOINT PRE-TRIAL ORDER                                                               PAGE 2
Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 3 of 10 PageID #: 1563



  for termination while Green, age twenty-six, was retained.

         After the April 2017 RIF, Defendant posted open jobs and solicited applications for

  multiple open positions at its Gainesville, Texas facility, including the Fabrication Supervisor

  position. Although he re-applied for work, he was not rehired.

         Additionally, former employees who were terminated in the RIF were called to inquire

  whether they would like to return to work for Defendant. No one employed by Defendant contacted

  Plaintiff about returning to work. Defendant did not rehire Plaintiff, but rather, it hired two

  individuals—both younger than Plaintiff—to fill the Fabrication Supervisor positions.



         Defendant:

         Zodiac Seats US, LLC (“Zodiac”) did not discriminate against Mr. Dietz in its decision to

  terminate his employment as part of a company-wide reduction in force, and Zodiac did not

  retaliate against Mr. Dietz for filing a charge with the EEOC and TWCCRD. Due to a downturn

  in its business, the Company was required to lay off a significant number of its employees in a

  series of reductions in force. Mr. Dietz was retained during first four reductions in force. As part

  of a fifth reduction in force, taking place in April 2017, Mr. Dietz was selected for termination

  because, after an evaluation of his skills and behaviors, his manager, Jeffrey Colbert, determined

  that Mr. Dietz was one of the lowest scoring individuals in his department. Neither Mr. Colbert

  nor any other individual involved in this decision took Mr. Dietz’s age into account when making

  this decision.

         Zodiac values all of its employees and does not tolerate discrimination or retaliation of any

  kind. The Company seeks to provide a workplace that is comfortable and productive for all

  employees, and to that end, it has adopted policies prohibiting discrimination and



  JOINT PRE-TRIAL ORDER                                                              PAGE 3
Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 4 of 10 PageID #: 1564



  retaliation. Zodiac treats all of its employees equally, regardless of age, and ZSUS adamantly

  denies that it has discriminated against against Mr. Dietz.

         Zodiac did not retaliate against Mr. Dietz because he filed a charge of discrimination. Mr.

  Dietz has never, since his separation from employment, properly submitted an application for

  employment for any specific open position under the Zodiac application process required of all

  applicants. Because he has never properly submitted an application, Zodiac did not consider Mr.

  Dietz for any open positions; this had nothing to do with the fact that Mr. Dietz filed a charge of

  discrimination after he was discharged by Zodiac.



  E.     STIPULATIONS AND UNCONTESTED FACTS

  1.     All administrative prerequisites to the filing of suit have been met.

  2.     The Court has jurisdiction over this matter and the parties, and venue is proper in this
         Court.

  3.     Defendant is a domestic limited liability company authorized to conduct business in its
         principal place of business in Gainesville, Cooke County, Texas.

  4.     At all relevant times and in April 2017, Defendant has continuously been an employer
         engaged in an industry affecting commerce within the meaning of the ADEA and
         TCHRA.

  5.     At all relevant times and in April 2017, Defendant employed more than 500 full-time
         employees.

  6.     Dietz was employed by Defendant within the meaning of the ADEA and the TCHRA at
         the time of his discharge.

  7.     Plaintiff was a full-time employee of Defendant from August 4, 1969 through February
         26, 2004 and again from March 23, 2004 to April 4, 2017. Defendant terminated Dietz’s
         employment on Tuesday, April 4, 2017.

  8.     In April 2017, Jeffrey Colbert was Defendant’s Senior Manager for Production Control.

  9.     In April 2017, Gil Newman was Defendant’s Senior Human Resources Manager.



  JOINT PRE-TRIAL ORDER                                                              PAGE 4
Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 5 of 10 PageID #: 1565



  10.   In April 2017, Dee Robinson was Defendant’s Vice President of Human Resources.

  11.   In April 2017, Dane Coker was Defendant’s Director of Fabrication.

  12.   On April 4, 2017, Gil Newman and Jeffrey Colbert informed Dietz of his discharge.

  13.   At the time of his discharge, Plaintiff’s annual salary was $95,276.03.


  F.    CONTESTED ISSUES OF FACT AND LAW

        Contested issues of law include:

  1.    Whether Dietz was discriminated against because of his age?

  2.    Whether Dietz was retaliated against by Defendant’s failure to rehire him.

  3.    Whether Dietz’s layoff was based on legitimate, non-discriminatory business reasons.

  4.    Whether Dietz was not rehired because he failed to properly apply for a position with
        ZSUS.

  5.    Whether Dietz’s age was the reason for Dietz’s discharge.

  6.    Whether ZSUS retaliated against Dietz for any alleged complaint about age discrimination
        made by Dietz.

  7.    Whether Dietz engaged in any activity protected by ADEA.

  8.    Whether Dietz engaged in any activity protected by the TCHRA.

  9.    Whether a causal connection existed between Dietz engaging in protected activity and
        Defendant not rehiring him for another position.


        Contested issues of fact include:

  1.    Whether Mr. Dietz was discriminated against because of his age.

  2.    Whether Mr. Dietz was retaliated against for filing a charge of discrimination with the
        EEOC and TWCCRD.

  3.    Whether Jeffrey Colbert took Dietz’s age into consideration in his decision to terminate
        Dietz’s employment.

  4.    Whether Jeffrey Colbert knew that Dietz had filed a charge of discrimination against


  JOINT PRE-TRIAL ORDER                                                              PAGE 5
Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 6 of 10 PageID #: 1566



        ZSUS alleging age discrimination.

  5.    Whether Jeffrey Colbert considered Dietz for a position after he was discharged.

  6.    Whether Dietz properly submitted an application for employment to Defendant after the
        date of his discharge.

  7.    Whether ZSUS failed to rehire Dietz because of his age.

  8.    Whether ZSUS failed to rehire Dietz because he engaged in protected activity.

  9.    Whether the reduction in force was pretext for the discriminatory purpose of Dietz’s
        termination.

  10.   Whether Dietz failed to mitigate his damages.

  11.   Whether Dietz is entitled to back pay and front pay for lost compensation that he would
        have received but for Defendant’s discriminatory practices.

  12.   Whether Defendant willfully violated the ADEA such that Dietz is entitled to liquidated
        damages.

  13.   Whether Defendant engaged in a discriminatory practice with malice or reckless
        indifference to Dietz’s legally protected rights.

  14.   Whether Dietz is entitled to compensatory damages for emotional distress, humiliation,
        embarrassment, and anguish.

  15.   Whether Dietz was discharged for legitimate, non-retaliatory reasons.

  16.   Whether Dietz is entitled to his taxable costs and disbursements incurred in connection
        with this action, including reasonable attorneys’ fees, expert witness fees, and other out-
        of-pocket costs, as well as pre-judgment and post-judgment interest, as provided by law.

  17.   Whether Dietz was not recalled after layoff because of his age.



  G.    LIST OF WITNESSES

        Plaintiff will call the following witnesses to testify at trial:

           1.   Terry Cason

           2.   Terry Hess

           3.   Alan Keats


  JOINT PRE-TRIAL ORDER                                                             PAGE 6
Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 7 of 10 PageID #: 1567



           4.   Greg Scoggins

           5.   Steve Smith

           6.   Steve Stares

           7.   Shawn Vincent

           8.   Larina Young

           9.   Jeff Colbert

           10. Dane Coker

           11. Gill Newman

           12. Chase Green

           13. Jannell Shannon

           14. Rick Harris

           15. Ken Wallace

           16. Lee Geoffery

           17. Craig Carpenter

           18. Doug Mankin

           19. Dianna Bonn

           20. Karen Tomhinson

           21. Roy Sewell


       Plaintiff may call the following witnesses to testify at trial:


       Plaintiff’s Witness List will be attached as Exhibit A.



       Defendant will call the following witnesses to testify at trial:

           1. Gil Newman

           2. Jeffrey Colbert


  JOINT PRE-TRIAL ORDER                                                   PAGE 7
Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 8 of 10 PageID #: 1568



              3. Dane Coker

              4. Dee Robinson

        Defendant may call the following witnesses to testify at trial:

              1. Chase Green

              2. Greg Scoggins

         Defendant’s Witness List will be attached as Exhibit B.


  Those whose testimony Plaintiffs may present by their deposition at trial:

         None.


  Those whose testimony Defendant may present by their deposition at trial:

         None.


  H.     LIST OF EXHIBITS

         Plaintiff’s Exhibit List will be attached as Exhibit C.

         Defendant’s Exhibit List will be attached as Exhibit D.

         Joint Exhibit List will be attached as Exhibit E.



  I.     LIST OF ANY PENDING MOTIONS

         1.       Plaintiff’s Motion to Exclude Evidence, or, in the Alternative, Motion in Limine
                  (Document 51)

         2.       Report and Recommendations of United States Magistrate Judge (Document 52)


  J.     PROBABLE LENGTH OF TRIAL

         The probable length of trial on the issues presently before the Court is four (4) days.




  JOINT PRE-TRIAL ORDER                                                               PAGE 8
Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 9 of 10 PageID #: 1569



  K.    MANAGEMENT CONFERENCE LIMITATIONS

        None.



  L.    CERTIFICATIONS

        The undersigned counsel for each of the parties in this action do hereby certify and

  acknowledge the following:


        (1)     Full and complete disclosure has been made in accordance with the Federal Rules
                of Civil Procedure and the Court's orders;

        (2)     Discovery limitations set forth in the Federal Rules of Civil Procedure, the Local
                Rules, and the Court's orders have been complied with and not altered by agreement
                or otherwise;

        (3)     Each exhibit in the List of Exhibits herein:
                a. is in existence;
                b. is numbered; and
                c. has been disclosed and shown to opposing counsel.


  Approved as to form and substance:


  Attorneys for Plaintiff(s):  /s/ Grace Weatherly
  Grace Weatherly
  State Bar No. 00788632
  grace@wtwlawfirm.com
  WOOD WEATHERLY TRIAL LAW
  3541 Teasley Lane, Suite 100
  Denton, Texas 76210
  (940) 565-6565
  (940) 566-6673 Fax

  Attorneys for Defendant(s): /s/ Paul Hash
  Paul E. Hash
  State Bar No. 09198020
  paul.hash@jacksonlewis.com

  Wendy Wilkins
  State Bar No. 24095715

  JOINT PRE-TRIAL ORDER                                                           PAGE 9
Case 4:18-cv-00560-ALM-KPJ Document 58 Filed 02/14/20 Page 10 of 10 PageID #: 1570



  wendy.wilkins@jacksonlewis.com
  JACKSON LEWIS P.C.
  500 N. Akard, Suite 2500
  Dallas, Texas 75201
  (214) 520-2400
  (214) 520-2008


   This Joint Pre-Trial Order is hereby approved this    day of February, 2020.




                                              United States District Judge




   JOINT PRE-TRIAL ORDER                                                          PAGE 10
